          Case 4:18-cv-07761-PJH Document 16 Filed 02/20/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                       1301 Clay Street
                                      Oakland, CA 94612
                                   ___________________
                                     www.cand.uscourts.gov

Susan Y. Soong                                                               General Court Number
Clerk of Court                                                                       510-637-3530

                                      February 20, 2019


RE:    Reenders v. Premier Recovery Group
       18-cv-07761-PJH

Default is declined as to defendant, Premier Recovery Group, on February 20, 2019.


                                                             Susan Y. Soong, Clerk


                                                             _________________________
                                                             by: Cynthia Lenahan
                                                             Case Systems Administrator
                                                             510-637-3538
